Title: Thomas Jefferson to Thomas B. Robertson, 20 April 1812
From: Jefferson, Thomas
To: Robertson, Thomas B.


          
                  Dear Sir 
                   
                     Monticello. 
                     Apr. 20. 12.
          
		  I think I stated to you, while here, the case of mr Craven Peyton, my neighbor, whose brother, John Peyton, had died in your territory, leaving personal property there. another brother Lieutt Peyton, took out administration, put the business into the hands of mr Duncan a lawyer, who became his security for the administration, recieved the proceeds of the effects of the deceased and refuses to pay them over to his representatives. at the request of mr Craven Peyton I had asked the favor of mr Benjamin Morgan to recieve and remit the money, at a time when no suspicions existed but that mr Duncan would readily pay them over to those for whom he had recieved them: and I had forwarded to mr Morgan the papers necessary to justify him in doing this. mr Craven Peyton, supposing that he now sees in the conduct of mr Duncan proofs of his intention to keep the money himself, has desired me to procure a suit to be instituted against him, having himself no acquaintance in N.O. I have thought it safer to leave it to the judgment of mr Morgan to decide whether this would be most advisable, and I have requested him, if such be his opinion, to deliver the papers to you for the purpose of coercing a restitution of the money. I have
			 done this on the recollection of your information, while here, that you 
                  meant, on your return, to commence the practice of the law. should the laws of Orleans, in the cases of Non-residents, require security for the costs, if you will be so good as to be the security I will be answerable for mr Peyton’s indemnifying you. you will of course take your reward out of the proceeds of the suit, the balance of which mr Morgan informed me he could remit thro’ his partner at Philadelphia. 
                  Having
			 found it expedient to publish the state of the case of the Batture which I shewed you here, I inclose you a copy
			 with assurances of my great esteem & respect
          
            Th:
            Jefferson
        